Citation Nr: 0204676	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  00-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the 50 percent disability evaluation assigned for the 
veteran's service connected post traumatic stress disorder 
(PTSD) prior to February 23, 2000, and the 70 percent 
disability evaluation assigned from April 1, 2000, are 
appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD at a 50 percent evaluation, and the veteran appealed.  
The effective date for the grant was originally April 13, 
1993.  By a rating decision in April 1999, the veteran was 
awarded an earlier effective date to February 24, 1992.

In an August 2000 rating decision, the RO granted an 
evaluation of 100 percent effective February 23, 2000 because 
of hospitalization over 21 days, and increased the evaluation 
to 70 percent effective April 1, 2000.  The RO erroneously 
listed the veteran's effective date for PTSD as September 9, 
1993.  The RO acknowledged in the September 2000 statement of 
the case that the correct effective date was February 24, 
1992.  


FINDINGS OF FACT

Throughout the period under consideration psychiatric 
symptoms due to the veteran's service connected PTSD caused 
demonstrable inability to obtain or retain employment, or 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
service connected PTSD is warranted from February 24, 1992, 
to the present.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.132, Diagnostic Code 9411 (1992); 
38 C.F.R. §§ 4.130, Diagnostic Code 9411 (effective from 
November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA outpatient treatment records dated February 1992 to May 
1992 show the veteran's complaints of depression, 
unemployment since September 1991, history of polysubstance 
abuse, and PTSD since 1989.  The veteran also reported sleep 
problems, nightmares of Vietnam or deaths of close relatives 
or friends, anxiety, hopelessness, and suicidal ideation.  He 
denied flashbacks or nightmares stimulated by 
sounds/sights/smells.  He also denied hyperarousal state and 
interrelationship problems.  He claimed abstinence from drugs 
since 1989.  March 1992 examination showed the veteran to be 
well groomed, cooperative, and friendly.  He was oriented 
times 3 and exhibited signs of psychomotor retardation.  His 
affect was mildly restricted.  The veteran's speech was 
normal with good insight and judgment.  

A VA hospital report indicated that the veteran was admitted 
in the Stress Disorder Treatment Unit in February 1993 and 
discharged in August 1993.  The veteran's chief complaints 
were constant dreams of Vietnam, dreams that somebody was 
going to kill him, and faces of dead bodies.  He also 
mentioned that he had been isolating himself and was unable 
to work in groups.  The veteran reported a history of using 
alcohol and marijuana.  He indicated that he smoked a joint 
and used alcohol about two to three weeks prior to admission.  
The veteran reported feelings of guilt, anger, anxiety, and 
sadness.  The veteran indicated that he had been attending 
outpatient treatment prior to coming to the Stress Disorder 
Treatment Unit.  The veteran was assessed a Global Assessment 
of Functioning (GAF) score of 60-51 indicating moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.

The examination showed the veteran to be cooperative, 
appropriately dressed, and oriented.  His speech was coherent 
and relevant and he had good eye contact.  There was no 
evidence of major thought, mood or perception disorders.  
Affect was appropriate and he had no suicidal or homicidal 
ideations.  His memory was intact, both recent and remote.  
Cognitive function was adequate and he was mentally and 
physcially competent.  There was no perception disorder 
elicited.  The veteran showed some anxiety and feelings of 
helplessness before leaving the program and he was becoming 
anxious.  The veteran gained some insight into his PTSD 
issues.  He was given passes during the weekends and he 
handled them well.  He was able to cope with outside 
pressures.  After completing the regular program he was 
referred to P.R.I.D.E. program.  The veteran stayed in the 
Domiciliary Program and also participated in the work 
program.  The veteran attended some of the groups on the ward 
while residing in the Domiciliary Program.  He showed 
motivation and good judgment regarding work.  Axis I 
diagnoses were PTSD, chronic and history of alcohol and 
marijuana abuse.  The veteran was assessed a GAF score of 60 
and 51 within the past year.

At his May 1993 VA examination, the veteran reported sleep 
problems, dreams of Vietnam, irritability, and could not be 
around people.  He indicated that he only had one person he 
could call a friend.  He also reported flashbacks and 
hallucinations of smells of burnt flesh and decomposing 
flesh.  He stated that he got violent periodically when on 
drugs and still got angry but has learned to control it.  He 
indicated he saw a therapist once a week and attended a PTSD 
group once a week.  The veteran reported that noises bothered 
him a great deal and startled him.  

The examination showed the veteran to be neatly dressed and 
quite depressed.  He was cooperative and had no motor 
abnormalities.  His affect was extremely restricted and his 
stream of speech was slow and a total monotone.  There was a 
mild degree of psychomotor retardation.  There was no 
evidence of any perceptual disturbance during the interview.  
He was well oriented and his sensorium was clear.  He had no 
trouble with recent and remote memory.  The diagnoses were 
chronic substance abuse, apparently in remission the last 4 
years; PTSD, fairly mild in severity; major depressive 
disorder, probably part of the PTSD syndrome.

At an RO hearing in July 1994, the veteran described 
flashbacks and an exaggerated startle response.  He indicated 
that he had few friends.  He testified that there were no 
peculiar habits before he went to bed at night.  The veteran 
also indicated that he had held employment for an unspecified 
time making dentures.

According to VA outpatient treatment records from the mental 
health clinic dated February 1993 to November 1997, the 
veteran was attending monthly therapy sessions.  He reported 
in September 1995, October 1995, and January 1996 of having 
sleep disturbance and an unspecified recurring nightmare.  A 
mental health note from February 1996 shows that the veteran 
had lack of sleep and he felt guilty.  He did not have 
suicidal or homicidal ideation.  He also reported flashbacks 
to his experiences in Vietnam.  He had anxiety in May 1996.  
According to a P.R.I.D.E. Work for Pay Performance Evaluation 
from the month of September 1996, the veteran generally was 
evaluated as either "good" or "very good" in 12 out of 13 
work categories.  He was rated as "excellent" in the 13th 
category, quality of work.  He indicated that he was exerting 
his best effort to accommodate others and manage his anger.  
In November 1996, he reported having low levels of chronic 
depression.  In September 1997, the veteran reported some 
improvement in relationships in work situation at P.R.I.D.E.  
He described how he exerted his best effort to accommodate 
others and manage his anger.  He reported sleep problems and 
problems remembering appointments.  According to progress 
report from October 1997, the veteran indicated that he was 
unhappy with his job at the clinic because he was not paid 
enough money.  He reported a chronic low level depression.  
In November 1997, the veteran reported low level chronic 
depression increasing in recent weeks leading to more 
irritability and less motivation.  Financial and social 
factors contributed to his increased depression.  

In December 1997, another VA progress note showed that for 
the past month, the veteran had been working sub-assembly.  
The note reflects that he was having difficulty working 
because of lack of motivation.  He appeared to be "much 
happier, more relaxed, and comfortable."  In May 1998, a note 
showed that he had reported an increase in irritability and 
anger.  He indicated that there was an increase in depression 
as well.  There was no major depression, however and 
cognitive therapy was given to assist with the depressed 
mood.  In August 1998, he reported many of the same symptoms.

At his September 1998 VA examination, the veteran reported a 
history of polysubstance abuse and had not used drugs since 
his involvement with the VAMC Stress Disorder Treatment Unit.  
He indicated that since his discharge from the unit in 1993 
he had follow-up outpatient treatment.  He reported that 
anger, irritability, and PTSD symptoms interfere with his 
work in a sheltered setting, the P.R.I.D.E. program at the 
VAMC.

The examination showed the veteran to be alert and oriented.  
He spoke with a monotonous tone of voice.  His affect was 
restricted and there was no evidence of psychosis.  There was 
no suicidal or homicidal ideation.  The veteran reported 
numerous PTSD symptoms including nightmares, poor sleep, 
anger, and irritability.  The veteran had some insight into 
his problems.  The Axis I diagnoses were PTSD, delayed onset; 
alcohol and cocaine dependence, apparently in remission since 
1993; polysubstance abuse involving marijuana, other street 
drugs also apparently in remission since 1993.  Axis II 
diagnosis was personality disorder NOS.  The veteran was 
assessed a GAF score of 55.  

A November 1998 VA progress note indicated that the veteran 
was discharged from the Compensated Work Therapy (CWT) 
program for failure to meet the requirements of the program.  
It was noted that the veteran had been in the P.R.I.D.E. 
program, a vocational work therapy program, for over 6 years.  
It was noted that a review of the veteran's behavior found a 
chronic difficulty in cooperation with others in any work 
assignment.  Ratings of job performance had on occasion been 
high but the veteran had not demonstrated adequate job 
performance for an extended period.  The poor interpersonal 
skills included verbally threatening aggressive behavior 
towards others in supervisory positions and other persons 
with whom he had been in contact.  It was also noted that 
this behavior had been exhibited even though counseling had 
been provided on a number of occasions regarding the 
inappropriateness of his behavior.  Therapeutic counseling 
had been helpful but only for brief periods of time.  At his 
therapy session that same month the veteran reported 
continued sleep disturbance, social isolation continued to 
avoid conflict, startle response remained constant, and 
intrusive thoughts were frequent.  The examiner noted that 
the veteran reported treatment plan meeting for P.R.I.D.E. 
program following recent termination from CWT program.  The 
assessment was that chronic PTSD symptoms continued to 
interfere with adjustment; chronic irritability and anger 
continued; episodes of anger were avoided by social 
isolation.
Continued psychotherapy was recommended.  The veteran was 
later reinstated into the program.

A December 1998 progress note indicated that the veteran 
attended a Thinking Straight Magnet Group, which was a 
cognitive/behavioral group intervention, directed toward 
managing/changing emotional responses in day to day living 
situations.  His participation and attention were noted to be 
appropriate.

VA progress notes from January 1999 show that the veteran 
reported having an increased startle response.  The veteran 
continued to attend Thinking Straight Magnet Group sessions.

According to a VA progress therapy note from February 1999, 
patients were detailed to various departments related to 
their past work skills, with the idea that they would be 
retrained for current job markets.  Weekly group classes were 
held to include money management, job skills, socialization, 
self-esteem, and after care.  The daily sub contracting 
clinics consisted of assembly, loading and unloading of raw 
product, inventory, and packaging.  The veteran had been 
involved with numerous hospital assignments, including 
courier, dispatcher, recycling, labor, volunteer, clerk, 
engineering, and recreation personality.  It was noted that 
commitment and attention deficit had not allowed the veteran 
to be but marginally successful at any thing for long periods 
of time.  Modification of his reactions to things needing to 
be his way has been a continual process and the veteran was 
described as being very confrontational.  The examiner's 
opinion was that the veteran continue therapy session.

Another progress note from February 1999 shows that the 
veteran had symptoms of chronic depression, startle response, 
and irritability.  His sleep had continued to be disturbed.  
He had a lack of control in social environments.  The 
progress note showed that there was a continued problem with 
social isolation.  Although there was chronic depression, the 
staff psychologist indicated that there was no major 
depression reported or observed.  There was no danger of harm 
to self or others, but continued treatment was needed.

A VA hospital report indicates that the veteran was admitted 
in February 2000 with complaint of PTSD problems such as 
depression, with accompanied sleep problems, sleeping 
approximately 4 hours per night, interrupted, no appetite 
with significant weight loss of 50 pounds in the last nine 
months intentional by exercise and diet, nightmares, 
flashbacks, intrusive thoughts of Vietnam, social isolation, 
increased startle reflex, and hypervigilance.  He also 
described suicidal ideation but no active plans.  It was 
noted that this was the veteran's second inpatient PTSD 
treatment.  His first treatment was in 1993 for 6 months and 
he attended outpatient treatment.  

The examination showed the veteran to be alert and oriented 
times 3.  He was in good contact with his environment and 
judgment and insight was fair.  Affect was appropriate and 
mood was euthymic.  The veteran was not suicidal or 
homicidal.  Speech was regular in rate and rhythm, coherent, 
and goal directed.  There was no evidence of delusions and 
hallucinations except PTSD problems.  The veteran did not 
elicit any evidence of psychosis during his course in this 
program.  Axis I diagnosis was PTSD chronic.  The examiner 
assessed a GAF score of 32.


Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated February 1992 to April 1999, VA hospital 
reports dated August 1993 and February 2000, and VA 
examinations dated May 1993 and September 1998.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to an increased 
evaluation for the disability.  The discussions in the 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The claim was developed before the 
effective date of the VCAA.  Nonetheless, the appellant has 
been made aware of the information and evidence necessary to 
substantiate the claim, and there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. §§ 5103, 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran contends that his PTSD is more severe than 
contemplated by the ratings assigned.  The veteran's claim 
for a higher evaluation for his service connected PTSD is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson, at 12 Vet. App. 127.  Accordingly, consideration 
must be given to the possibility of staged ratings during the 
entire time period covered by the appeal.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  The provisions of 38 C.F.R. § 4.16(c) 
were also eliminated.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see VAOGCPREC 3-00.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  A 
50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132.

Under the amended criteria for evaluating PTSD, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


Analysis

As noted above, the issue includes consideration of whether 
the veteran should be granted ratings higher than 50 percent 
for the period from February 24, 1992, to February 22, 2000, 
and whether a grant of a rating higher than 70 percent is 
warranted since April 1, 2000.  On the basis of the evidence 
described above, and with resolution of reasonable doubt in 
the veteran's favor, a 100 percent total schedular evaluation 
is warranted for the entire period from February 24, 1992.

Whether considered under the old or new criteria, a 100 
percent total schedular rating is warranted since February 
24, 1992.  A review of the medical evidence under either the 
old or new criteria shows that the veteran's PTSD "more 
nearly approximates" the criteria for a 100 percent total 
schedular evaluation since February 24, 2000.  VA outpatient 
treatment records dated February 1992 to April 1999 show that 
although the veteran participated in part time employment 
through the P.R.I.D.E. program, commitment and attention 
deficit had not allowed the veteran to be but marginally 
successful at any thing for long periods of time.  It was 
noted that therapeutic counseling had been helpful but only 
for brief periods of time.  The veteran was noted as having 
poor interpersonal skills which included verbally threatening 
aggressive behavior towards others in supervisory positions 
and other persons with whom he had been in contact.  The 
medical evidence shows that the veteran's PTSD prevents him 
from obtaining or retaining employment, which is one of the 
alternative tests for a 100 percent rating under the old 
criteria.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  

The veteran has presented competent evidence demonstrating 
that his PTSD is of such severity to show total occupational 
and social impairment.  The psychiatric reports noted above 
as well as VA examinations and VA hospital reports support a 
conclusion that the veteran suffers from PTSD which is 
manifested through a wide variety of symptoms, including 
isolation, difficulty with anger control, sleep difficulty, 
nightmares, and irritability.  In addition, these outpatient 
treatment reports indicated that the veteran had a lack of 
control in social environments and a continued problem with 
social isolation.  A November 1998 VA progress note indicated 
that the veteran's threatening aggressive behavior had been 
exhibited even though counseling had been provided on a 
number of occasions regarding the inappropriateness of his 
behavior.

Therefore, after consideration of the veteran's treatment 
records, the symptoms reported, and clinical findings made on 
examination reports, the overall disability picture presented 
more nearly approximates the degree of impairment 
contemplated in the 100 percent evaluation whether viewed 
under the old or new rating criteria.  A 100 percent rating 
is therefore warranted since February 24, 1992, the entire 
period of consideration.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted for the entire rating period from February 24, 1992, 
to the present, subject to the law and regulations governing 
the payment of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

